DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blaisdell et al. (US 3,992,652) in view of Selvin (US 4,531,790).  
Blaisdell discloses a backshell assembly, comprising: a substrate (13) having a lower surface (bottom in Fig. 4) and an upper surface (top in Fig. 4); a lower connector (10, 35); a first gasket (40) disposed about the lower connector; wherein the lower connector is positioned on the substrate lower surface to capture the first gasket 
Blaisdell discloses substantially the claimed invention except for the second connector encircling an outer circumference of the first connector.  Selvin teaches a first portion (30) of the second connector (12, 30) encircling an outer circumference of a second end (18) of the first connector (14).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the second connector encircling an outer circumference of the first connector, as taught by Selvin, in order to provide a removable but secure and stable connection between the first and second connectors. 
Regarding claim 2, Blaisdell discloses the second length being at least as long as a diameter of the third gasket such that the second connector is capable of moving 
Regarding claim 3, Blaisdell discloses each of the first, second and third gaskets comprising an EMI shielding material (col. 3 lines 43-45).  
Regarding claim 4, Blaisdell discloses that the substrate, the lower connector, and the first connector are attached together.  
Regarding claim 5, to the extent that Blaisdell does not disclose a first groove defined in the lower connector, wherein the first gasket is disposed in the first groove, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a first groove (such as that shown for gasket 65), in order to secure the first gasket in the desire position.  
Regarding claim 6, Blaisdell discloses a second groove defined in the first connector, wherein the second gasket is disposed in the second groove.  
Regarding claim 7, to the extent that Blaisdell does not disclose a third groove defined in the lower connector, wherein the third gasket is disposed in the first groove, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a third groove (such as that shown for gasket 65), in order to secure the third gasket in the desire position.  
Regarding claim 8, Blaisdell discloses a power connector (not shown) in contact with the second connector, wherein the power connector is configured to provide electric power to the backshell assembly (intended use).  

and surrounds (i.e. disposed around) the second end of the first connector to enclose the third gasket between the first connector and the second connector, wherein the second length is at least as long as the first length such that the second connector is capable of moving along the Z-axis to maintain the third gasket between the first connector and the second connector, and wherein each of the first, second and third gaskets comprises an EMI shielding material (col. 3 lines 43-45).  
To the extent that Blaisdell does not disclose a first groove and a third groove defined in, it would have been obvious to one having ordinary skill in the art before the 
Blaisdell discloses substantially the claimed invention except for the second connector encircling an outer circumference of the first connector.  Selvin teaches a first portion (30) of the second connector (12, 30) encircling an outer circumference of a second end (18) of the first connector (14).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the second connector encircling an outer circumference of the first connector, as taught by Selvin, in order to provide a removable but secure and stable connection between the first and second connectors. 
Regarding claim 12, Blaisdell discloses that the substrate, the lower connector, and the first connector are attached together.  
Regarding claim 13, Blaisdell discloses a power connector (not shown) in contact with the second connector, the power connector configured to provide electric power to the backshell assembly (intended use).  

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blaisdell and Selvin, and further in view of Deuringer et al. (US 7,961,477).  
Regarding claims 9 and 14, Blaisdell discloses a plurality of power supplies (57) located in the space of the first connector.  Deuringer teaches power supplies (10) in contact with the substrate (3).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the power supplies in contact 
Regarding claims 10 and 15, Selvin discloses a power connector (not shown) and a second connector (10, 12) being threaded together (at 12).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a threaded connection, as taught by Selvin, in order to provide a secure connection.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833